
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.28


ALDERWOODS GROUP, INC.

EMPLOYEE STOCK PURCHASE PLAN


        This Employee Stock Purchase Plan (the "Plan") offers participants in
the Plan (each, a "Participant" and collectively, the "Participants") an
employer contribution toward the purchase of shares of common stock, par value
$.01 per share (the "Common Shares"), of Alderwoods Group, Inc. (the "Company").

1.PURPOSE.    This Plan is designed to provide Eligible Employees (as defined
below) of the Company and its subsidiaries ("Subsidiaries") with an opportunity
to purchase Common Shares of the Company through payroll deductions and thereby
to better enable the Company and its Subsidiaries to retain and attract
qualified employees and to provide additional incentives to Eligible Employees
through increased stock ownership.

2.ADMINISTRATION.

(a)The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the "Committee"). The Committee will have the
authority to: (i) make rules and regulations for the administration of the Plan;
(ii) designate the employees who are eligible to participate in the Plan
(the "Eligible Employees"); and (iii) interpret the provisions of the Plan. The
Committee's interpretations and decisions with regard to the Plan shall be final
and conclusive.

(b)The Committee will designate the purchasing agent for Participants in the
Plan who are residents of the United States for income tax purposes
(the "U.S. Purchasing Agent") and the purchasing agent for Participants in the
Plan who are residents of Canada for income tax purposes (the "Canadian
Purchasing Agent" and, together with the U.S. Purchasing Agent, the "Purchasing
Agent"). References elsewhere in this Plan to the Purchasing Agent will, when
the context requires, refer to the U.S. Purchasing Agent or the Canadian
Purchasing Agent, as applicable. The Purchasing Agent will maintain records,
send statements of account to Participants, and perform other duties relating to
the Plan. The Purchasing Agent will purchase the Common Shares to be offered and
sold under the Plan on the open market and the Purchasing Agent, in its sole
discretion, will determine the times and the prices on each Investment Date
(as defined below) at which such purchases will be made. The Committee reserves
the right to replace the Purchasing Agent from time to time.

3.ERISA.    This Plan is not subject to any provisions of the Employee
Retirement Income Security Act of 1974 and is not a qualified plan under
Section 401(a) or any other applicable Section of the Internal Revenue Code of
1986, as amended.

4.SHARES SUBJECT TO THE PLAN.    The shares subject to this Plan are the Common
Shares. All Common Shares purchased under, or sold pursuant to, the Plan will be
purchased or sold, as the case may be, on the NASDAQ National Market System or,
if the Common Shares are not traded on the NASDAQ National Market System, the
principal national securities exchange upon which the Common Shares are traded
or quoted. The total number of Common Shares authorized for purchase under this
Plan may not exceed 1,100,000, subject to adjustment in accordance with
Section 20 herein.

1

--------------------------------------------------------------------------------



5.ELIGIBLE EMPLOYEES.    The Committee has full power and authority to designate
the employees who are Eligible Employees for purposes of the Plan. Unless and
until further action is taken by the Committee: (a) the Eligible Employees shall
be the employees holding the following positions with the Company or a
Subsidiary (the "Eligible Positions"): Vice President and any officer senior to
any Vice President, Director, Regional General Manager, Regional Sales Manager,
Geographic Controller, Market Growth Manager, Senior Manager, Manager, General
Manager, Location Manager, Sales Manager, Regional Administrator, Market
Administrator and Support Center Manager; and (b) employees of the Company or a
Subsidiary who are hired into an Eligible Position after the effective date of
the Plan will become Eligible Employees after they have been continuously
employed in such Eligible Position for three months; provided, however, that if
such employee was previously employed by the Company or a Subsidiary and was
promoted to one of the Eligible Positions, such employee shall become an
Eligible Employee immediately upon such promotion to the Eligible Position.

6.OFFERING OF SHARES AND CHANGING PAYROLL DEDUCTION.

(a)The purchase of Common Shares subject to this Plan shall be available to each
Eligible Employee who enrolls in the Plan on-line through the Purchasing Agent's
enrollment website. Enrolling on-line will authorize a regular payroll deduction
from the Eligible Employee's compensation, and will commence as soon as
administratively possible following enrollment. Enrollment may not be
retroactive. Participation in the Plan is voluntary.

(b)Subject to the limits set forth in Section 10 below, each annualized payroll
deduction must be a minimum of 1% of the Participant's annual base salary
(or, in the case of Sales Managers, 1% of the Participant's commissions earned
in each pay period) and must be in multiples of 1% of such Participant's annual
base salary or sales commissions, as the case may be.

(c)Subject to the limits set forth in Section 10 below, a Participant may at any
time increase or decrease the Participant's payroll deduction, in multiples of
1%, by selecting a new percentage in their on-line account with the Purchasing
Agent. The change may not become effective sooner than the next pay period after
the on-line change. A payroll deduction may be increased only once and reduced
only once during any calendar quarter.

7.PARTICIPANT ACCOUNTS.    The payroll deductions on behalf of each Participant
shall be credited, for bookkeeping purposes, to the Participant's payroll
deduction account (the "Payroll Deduction Account") as of the last day of such
payroll period. No interest shall be credited to such Payroll Deduction Account.
The funds credited to the Payroll Deduction Accounts shall be segregated from,
and not commingled with, other funds of the Company or any Subsidiary, as the
case may be. Common Shares purchased under the Plan for each Participant will be
credited to a Plan share account for each Participant (the "Plan Share
Account").

2

--------------------------------------------------------------------------------



8.PURCHASE OF SHARES.    Payroll deductions and the Company Contributions
(as defined in Section 14 below) will be retained in the Payroll Deduction
Accounts until the end of each calendar month. The Company (or the applicable
Subsidiary) will promptly forward all funds in the Payroll Deduction Accounts to
the Purchasing Agent upon the conclusion of each month, which the Purchasing
Agent will invest in Common Shares on each Investment Date. No interest will be
paid on the funds in a Participant's Payroll Deduction Account pending their
investment.

9.INVESTMENT DATE.    With respect to all payments made by the Participant under
the Plan and except as otherwise determined by the Committee, "Investment Date"
means the first day following the last day of each month on which it is
administratively feasible to invest in Common Shares.

10.LIMITATIONS ON THE PURCHASE OF SHARES.    Each Participant is limited in the
amount of payroll deductions which may be made and credited to the Plan in any
year. Until further action by the Committee, all payroll deductions made and
credited to the Plan from any Participant may not exceed five percent (5%) of
the Participant's annual base salary (or, in the case of Sales Managers, 5% of
the Participant's commissions earned in each pay period).

11.REPORTS TO PARTICIPANTS.

(a)Each Participant in the Plan will receive a printed quarterly statement of
account. These statements are a record of the date and cost of each purchase
made pursuant to the Plan and should be retained for income tax purposes. In
addition, each Participant will receive, from time to time, copies of all
reports, proxy statements, and other communications distributed to holders of
the Common Shares generally.

(b)Prior to making any purchases under the Plan, the Purchasing Agent will
communicate to the Company the total number of shares to be purchased on behalf
of the Participants, including Participants who are directors or officers of the
Company (the "Section 16 Insiders") within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"). The Purchasing
Agent will, with respect to purchases made hereunder on behalf of any Section 16
Insider, send an electronic confirmation to each Section 16 Insider, stating the
number of Common Shares purchased and the purchase price therefor before the end
of the business day on which such purchase occurred.

12.TERMINATION OF PARTICIPATION.    A Participant may terminate his or her
participation in the Plan by selecting a contribution percentage of 0% in the
on-line account with the Purchasing Agent. Upon such notice to terminate
participation in the Plan, the Eligible Employee will cease to be a Participant
and the balance of the uninvested funds in the Participant's Payroll Deduction
Account, if any, shall be remitted to the Participant.

3

--------------------------------------------------------------------------------



13.PURCHASE PRICE.    The purchase price to the Participant of Common Shares
purchased will be 100% of the weighted average price paid by the Purchasing
Agent in all such purchases made on the applicable Investment Date. No
commission or service charge is paid by a Participant in connection with
purchases under the Plan.

14.COMPANY CONTRIBUTION.    Subject to Section 18 below, immediately prior to
forwarding funds in each Participant's Payroll Deduction Account pursuant to
Section 8, the Company will make a cash contribution as additional compensation
(the "Company Contribution") to each Participant's Payroll Deduction Account
equal to 50% of the amount of the Participant's payroll deductions for that
month, provided that in no event will there be a Company Contribution on any
payroll deductions in excess of the permitted amounts set forth in Section 10.

15.TERMINATION OF EMPLOYMENT.    If a Participant's employment with the Company
or a Subsidiary is terminated for any reason, participation in the Plan shall
terminate on the date that notice of termination is provided (or, in the event
of the Participant's death or retirement, on the date of death or retirement, as
the case may be) and the balance of the uninvested funds in the Participant's
Payroll Deduction Account, if any, shall be remitted to the Participant (or, in
the event of the Participant's death, to the Participant's estate). As soon as
is administratively feasible after the notice of termination has been given
(or after the date of death or retirement), the Purchasing Agent will convert
the Participant's Plan Share Account to a customer account with the Purchasing
Agent, if one is available, or will transfer the Common Shares in the
Participant's Plan Share Account to the Participant's personal brokerage
account. In connection with the termination of a Participant's account, if a
Participant (or the Participant's estate, guardian or beneficiary, as the case
may be) requests through their on-line account, the Purchasing Agent will sell
full shares which the Participant requests the Purchasing Agent to sell and will
deliver to the Participant (or the Participant's estate, guardian or
beneficiary, as the case may be) the proceeds, less any brokerage fee or
commission, any applicable taxes, and any other administrative costs of sale. A
cash payment will be made in lieu of issuance of any fraction of a Common Share
held in the Participant's Plan Share Account.

16.TRANSFERABILITY OF PLAN INTEREST, RIGHTS AND COMMON SHARES.    The right to
purchase Common Shares under this Plan may not be transferred by a Participant
or an Eligible Employee, and may be exercised only by the Participant or an
Eligible Employee or by his or her legal representative while an Eligible
Employee of the Company or a Subsidiary. Common Shares in the Plan Share Account
of a Participant may not be pledged or assigned, and any such purported pledge
or assignment shall be void. A Participant who wishes to pledge or assign any
such Common Shares in the Participant's Plan Share Account must first withdraw
such Common Shares from the Plan Share Account.

4

--------------------------------------------------------------------------------



17.RIGHTS OF SHAREHOLDER.

(a)Common Shares in a Participant's Plan Share Account will be held in the name
of the Participant or in the Plan's name as "nominee". The number of Common
Shares in a Participant's Plan Share Account under the Plan will be shown on the
Participant's statement of account.

(b)If and when any cash dividend is payable with respect to Common Shares in the
Participant's Plan Share Account, including a pro rata dividend on fractional
Common Shares, such dividend will be re-invested in Common Shares to be credited
to the Participant's Plan Share Account.

(c)Any distribution of Common Shares on account of a dividend payable in Common
Shares or a split of Common Shares attributable to Common Shares in a
Participant's Plan Share Account will be added to such account.

(d)For each meeting of shareholders of the Company, each Participant will
receive proxy materials of the Company that will enable the Participant to vote
the Common Shares owned by the Participant in the Participant's Plan Share
Account.

18.WITHDRAWAL OR SALE OF SHARES FROM PLAN ACCOUNT.    A Participant may withdraw
Common Shares from the Participant's Plan Share Account at any time. However, if
any Common Shares are withdrawn from the Plan Share Account, the Participant
will not receive a Company Contribution with respect to any payroll deductions
made and credited to such Participant's Payroll Deduction Account for a period
of twelve months after the date of such withdrawal, unless otherwise determined
by the Committee. Common Shares in a Participant's Plan Share Account may be
withdrawn by a Participant by submitting a change to their on-line account
specifying the number of shares to be withdrawn. Certificates for whole Common
Shares so withdrawn will be issued to and registered in the name of the
Participant, unless the Participant, by written notice to the Purchasing Agent,
requests that the Purchasing Agent sell such shares for the Participant's
account. If a Participant requests such sale, the sale will be made by the
Purchasing Agent for the Participant's account within a reasonable time after
the Participant's withdrawal is processed. The Participant will be entitled to
receive the proceeds from any withdrawal or sale, less any brokerage fees or
commissions, any applicable taxes, and any other administrative costs of sale,
which fees and costs will either be deducted from the withdrawal or sale
proceeds or invoiced to the Participant. A cash payment will be made in lieu of
issuance of any fraction of a Common Share held in the Participant's Plan Share
Account.

19.TAX CONSEQUENCES.    For a participant who is a resident of the United States
for income tax purposes, the amounts used to purchase Common Shares under this
Plan will be taxable to the Participant as ordinary compensation. The amount of
the Company Contribution attributable to purchases made under the Plan will also
be treated for United Stated federal income tax purposes as ordinary
compensation to the Participant. In addition, commission and brokerage fees paid
by the Company in connection with purchases of Common Shares under the Plan will
be taxable income to the Participants in an amount equal to each Participant's
pro rata share of such commission and fees and will be reported as ordinary
income for the calendar year by the Company or the applicable Subsidiary with
respect to each Participant's Plan Share Account. Appropriate taxes will be
withheld from compensation otherwise payable to employees participating in the
Plan.

5

--------------------------------------------------------------------------------



For a participant who is a resident of Canada for income tax purposes, the
portion of the Participant's annual base salary that the Participant designates
in the Purchasing Agent's enrollment website referred to in Section 6 will be
subject to regular income tax and other source deductions. The amount of the
Company Contributions will be treated as a taxable benefit from employment and
will be subject to regular income tax and other source deductions. In addition,
commission and brokerage fees paid by the Company in connection with purchases
of Common Shares under the Plan will be taxable income to the Participants in an
amount equal to each Participant's pro rata share of such commission and fees
and will be reported as ordinary income for the calendar year by the Company or
the applicable Subsidiary with respect to each Participant's Plan Share Account.
Appropriate taxes will be withheld from compensation otherwise payable to
employees participating in the Plan.

Participants are advised to consult their own tax advisors to determine the
particular federal, state, local, and foreign income tax consequences that may
result from their participation in the Plan and the subsequent sale or other
disposition of Common Shares under the Plan. The income tax consequences vary by
jurisdiction.

20.ADJUSTMENTS UPON CHANGE IN SHARES.    In the event of any change in the
Common Shares subject to the Plan by reason of a merger, consolidation,
reorganization, or other corporate transactions or of a stock dividend, stock
split, or other capital adjustment, the total number and class of shares that
may be offered and sold under this Plan shall be appropriately adjusted as
deemed equitable by the Board of Directors of the Company (the "Board"). In the
event of any other change affecting the Common Shares, such adjustment shall be
made as may be deemed equitable by the Board to give proper effect to such
event.

21.TERMINATION OR AMENDMENT OF THE PLAN.

(a)The Plan and all rights of Eligible Employees and Participants shall
terminate:

(i)on the day that the Participants become entitled to purchase a number of
shares equal to or greater than the number of shares remaining available for
purchase under the Plan, unless extended by the Board; or

(ii)at any time, at the discretion of the Board.

(b)If on the day the Plan terminates, Participants are entitled to purchase a
number of Common Shares greater than the number of shares remaining available
for purchase under the Plan, the available Common Shares shall be allocated by
the Board (or the Committee) among such Participants in such manner as it deems
fair. Upon termination of the Plan, all cash amounts in the Payroll Deduction
Accounts of the Participants shall be carried forward into the Participant's
payroll deduction account under a successor plan, if any, or promptly refunded.

6

--------------------------------------------------------------------------------



(c)Upon the termination of the Plan, certificates for whole Common Shares in a
Participant's Plan Share Account under the Plan will be issued, and a cash
payment will be made in lieu of issuance of any fraction of a Common Share.

(d)The Board may amend, suspend or modify the Plan at any time; provided,
however, that any amendment that must be approved by the shareholders of the
Company in order to comply with applicable law or the rules of the NASDAQ
National Market System or, if the Common Shares are not traded on the NASDAQ
National Market System, the principal national securities exchange upon which
the Common Shares are traded or quoted, shall not be effective unless and until
such approval has been obtained. Notice of any such amendment, suspension or
modification will be sent to all Participants. Any such amendments, suspensions
or modifications shall conclusively be deemed to be accepted by the Participant,
unless prior to the effective date of any such amendment as set forth in the
notice, the Alderwoods' Compensation Department receives written notice of
termination of the Participant's account.



22.COMPLIANCE WITH SECURITIES LAWS.    No Common Shares may be purchased under
this Plan until the Company has taken all actions then required to comply with
the Securities Act of 1933, as amended, the Exchange Act, any applicable state
or Canadian provincial securities laws, and the rules of any exchange or
association on which the Common Shares may be listed.

23.EFFECTIVE DATE.    The Company's Board of Directors adopted this Employee
Stock Purchase Plan on March 15, 2005, subject to shareholder approval. The
effective date of this Plan is April 28, 2005, the date of such shareholder
approval.

24.ADDITIONAL INFORMATION.    For questions regarding enrollment in the Plan and
changes in payroll deductions please contact the Alderwoods' Compensation
Department 1-877-707-7100. For all other questions regarding the Plan, please
contact the Purchasing Agent at the appropriate address provided by the
Purchasing Agent.

Approved by Shareholders — April 28th, 2005
Amended and Restated by the Board of Directors — November 15, 2005

7

--------------------------------------------------------------------------------





QuickLinks


ALDERWOODS GROUP, INC. EMPLOYEE STOCK PURCHASE PLAN
